Per curiam:
The counsel for the claimant relies upon the following provision in the Sundry Civil Appropriation Act, 1882 (22 Stat. L., 302):
“ And any disbursing agent who has been or may be appointed to disburse any appropriation for any United States court-house and post-office, or other building or grounds not located within the city of Washington, shall be entitled to the compensation allowed by law to collectors of customs for such amounts as have been or may be disbursed.”
The court is of the opinion that this provision probably was not intended as general legislation or to extend beyond the appropriations authorized by the act itself, and certainly was not intended to be so far retroactive as to fix the compensation of former disbursing officers in all the past transactions of the Government.
The judgment of the court is that the petition be dismissed.